Exhibit 4.(a).68 CONFIDENTIAL TREATMENT REQUESTED Any text removed pursuant to the company's confidential treatment request has been separately submitted to the U.S. Securities and Exchange Commission and is marked [***] herein. FRAMEWORK AGREEMENT DATED October 1st, 2009 250,000,000NIS CREDIT FACILITIES for PARTNER COMMUNICATIONS COMPANY LTD. as Borrower provided by [***] as Bank THIS FRAMEWORK AGREEMENT is made on the day of September, 2009, BETWEEN: PARTNER COMMUNICATIONS COMPANY LTD., a limited liability company organised and existing under the laws of the State of Israel (the "Borrower"); [***], a banking corporation incorporated under the laws of the State of Israel(the "Bank"); WHEREAS: (A) The Borrower wishes to borrow from the Bank, from time to time, under a revolving credit facility up to a total and aggregate principal amount of 250,000,000 NIS (Two Hundred and Fifty Million New Israeli Shekels) by means of Short Term Loans and/or On Call Credits (“Short Term Loans” and “On Call Credits” - as specifically defined hereunder) (hereinafter jointly and severally the “Credit”, “Credits”, “Credit Facility” or “Credit Facilities”), subject to the terms and conditions of this Framework Agreement; and (B) The Bank is prepared to provide the Borrower with the revolving Credit Facility, subject to the terms and conditions hereinafter set forth. IT IS AGREED as follows: 1.DEFINITIONS AND INTERPRETATION Definitions In this Agreement, the following terms shall have the following meanings: Advance The principal amount of Credits advanced hereunder by the Bank, or the principal amount of such advances which are from time to time outstanding, as the case may be. Agreement This Framework Agreement including all Schedules thereto. Auditors The independent auditors of the Borrower from time to time, being Kesselman & Kesselman at the date of this Agreement. Availability Period The period from and including the Commencement Date to and excluding the Termination Date. Business Day A day (other than Friday or any other Israeli Non-Banking Day) on which the corporate division of the Bank is open for business.“Israeli Non-Banking Day” shall mean any of the following days: Saturday, a public holiday in Israel, the 2 (two) days of New Year (Rosh Hashana), the Day of Atonement (Yom Kippur) and the day before the Day of Atonement, the first day of the Tabernacles (Succot), the eighth day of Tabernacles (Shmini Azeret), Purim, the first and seventh days of Passover (Pesach), Israel’s Independence Day, the day of Pentecost (Shavuot), the Ninth of Av and any day determined by the Israeli Examiner of Banks or by law as a day on which banks in Israel do not carry on business. Capital Expenditure Any expenditure which is classified as 'fixed and intangible asset' in the Financial Statements of the Borrower. Commencement Date The date on which all of the conditions precedent to the first Advance (as set out in Section 4 (Conditions Precedent) have been fulfilled to the satisfaction of the Bank, not later than October 15, 2009. Default Interest Rate The Lending Rate plus 3.15% per annum. Drawdown Date In relation to any Advance, the date on which the Advance is actually made in accordance with the terms of this Agreement. EBITDA In respect of any Ratio Period, the sum of the following, all as appearing in the Borrower's Financial Statements applicable for such Ratio Period: (a) the net income of the Borrower before extraordinary items; (b) the amount of Taxes set against the net profits of the Borrower in the Financial Statements and (without double counting) any provision by the Borrower for Taxes; (c) any amortisation and depreciation reflected in such Financial Statements; and (d) any Net Financial Expenses. For the purposes of the foregoing: "Net Financial Expenses" means, for any Ratio Period, financial expenses, net for such Ratio Period, as appearing in the Financial Statements. Event of Default As defined in Section 16 (Default). Financial Statements At any time and from time to time: (a) the latest reviewed consolidated half-yearly financial statements of the Borrower; (b) the latest audited consolidated annual financial statements of the Borrower; delivered or required to be delivered to the Bank hereunder (together with all those notes attached thereto). Finance Documents This Agreement including all annexes hereto and all Requests given to the Bank by the Borrower and all Repayment Schedules. Financing Costs (a) interest, fees, commissions and costs payable by the Borrower under this Agreement; (b) amounts ascertained as being payable by the Borrower under Section 10 (Taxes), Section 11 (Increased Costs), and Section 18 (Other Indemnities) of this Agreement. Financing Principal Principal amounts of the Credits outstanding under this Agreement from time to time. GP Generally accepted accounting principles pursuant to which the Borrower prepares its Financial Statements under any applicable law,being IFRS at the date of this Agreement. Group The Borrower and each of its Subsidiaries. IFRS International Financial Reporting Standards as in effect from time to time. Interest Due Date The last day of any Interest Period. Interest Period As determined in accordance with Section 8 (Interest & Interest Periods). Lending Rate A variable rate composed of the Wholesale Interest Rate plus the Margin, as set forth below: (i) with relation to Short Term Loans - the Lending Rate shall change only according to changes in the Prime Rate during the period of the applicable Short Term Loan, subject to this Agreement; and (ii) with relation to On Call Credits - the Lending Rate shall change only according to changes in the Wholesale Interest Rate during the period of the applicable On Call Credit, subject to this Agreement. Licence The licence dated 7April, 1998 (and terminating on 1February 2022) granted to the Borrower by the Ministry for providing mobile radio telephone services using the cellular method, as has been, and in the future may be, amended from time to time. Margin 0.85% per annum. Material Adverse Effect Any effect which is or is most likely to be materially adverse to: (a) the ability of the Borrower to perform its obligations in any material respect under the Finance Documents; or (b) the business or financial condition of the Borrower which affects the ability of the Borrower to pay its debts as they fall due. Ministry The Ministry of Communications of the Israeli Government. NIS New Israeli shekels, being the lawful currency of the State of Israel or any successor currency. On Call Credits Credits, in NIS, granted to the Borrower by the Bank as daily credit payable upon demand pursuant to this Agreement. On Call Documents The “Letter of Undertaking (Framework) in connection with Provision of Daily Credit Payable Upon Demand (Short Term Credit)” (in the form attached hereto as Schedule "A”) signed by the Borrower simultaneously with the signing of this Agreement and all Requests in the form attached hereto as Schedule "B" signed by the Borrower. Permitted Security Interests As defined in Section 15.4(b) (Security and Negative Pledge) below. Prime Rate The interest rate defined by the Bank as its "prime rate" of interest which is published as such on the notice board of the branch and charged by the Bank to its customers in general (and which is updated by publication in two daily newspapers and on the notice board of the branch). Potential Default Any event, act or condition which, with the lapse of any time period specified in Section 16 (Default) with respect to such event, would constitute an Event of Default. Quarter Each period commencing on 1st January, 1st April, 1st July and 1st October and ending on the next following 31stMarch, 30thJune, 30thSeptember and 31stDecember, respectively. Ratio Period Each period of 6 (six) months ending on June 30th, and December 31st. Repayment Date The date specified by the Borrower in each Request, in accordance with Section 5.2(d) (Requests and Advances) below, being the date by which the Borrower shall, subject to the terms of this Agreement, repay the relevant Advance in full (including by way of an additional Advance). Repayment Schedule A schedule, of which the details of the payments and payment dates of the Financing Principal and the Interest Due Date will be contained for the relevant Advance, and which will be sent to the Borrower by the Bank shortly after the Drawdown Date of the relevant Advance. Request A request for the making of an Advance in accordance with Section5.2 (Requests and Advances) with relation to On Call Credits – substantially in the form of Schedule B, and with relation to Short Term Loans – substantially in the form of Schedule C (Form of Request). Security Interest Any mortgage, pledge, lien, charge, assignment, hypothecation or security interest or any other agreement or arrangement having the effect of conferring security. Short Term Loans Loans in NIS granted to the Borrower by the Bank pursuant to this Agreement. Subsidiary A subsidiary of a company or corporation means any company or corporation: (a) which is controlled, directly or indirectly, by the first-mentioned company or corporation; (b) at least half the issued share capital of which is beneficially owned, directly or indirectly, by the first-mentioned company or corporation; or (c) which is a subsidiary of another subsidiary of the first-mentioned company or corporation and, for these purposes, a company or corporation shall be treated as being controlled by another if that other company or corporation is able to direct its affairs and/or to control the composition of its board of directors or equivalent body. Tax All present and future income, value added and other taxes, levies, imposts, deductions, charges and withholdings in the nature of taxes whatsoever together with interest thereon and penalties with respect thereto, if any, and any payments made on or in respect thereof. Termination Date Five years from the Commencement Date. Total Debt The aggregate of the amounts from time to time of any indebtedness appearing in the Financial Statements in respect of: (a) moneys borrowed or debit balances at banks and other financial institutions; (b) any debenture, bond, note, loan stock or other security, including, and without derogating from the abovementioned, any bank guarantee issued to any third party per a request of the Borrower; (c) receivables sold or discounted (otherwise than on a non-recourse basis) to the extent only that any claim has been made against the Borrower with respect to such receivables; (d) the acquisition cost of any asset to the extent payable more than 365 days after the time of acquisition or possession by the party liable where the deferred payment is arranged primarily as a method of raising finance or financing the acquisition of that asset and (e) any amount raised under any transaction other than those listed in paragraphs (a) to (d) above, having the commercial effect of a borrowing or raising of money, provided that in computing the abovementioned amounts: any item falling within paragraph (e) shall be included only to the extent that the same is required by GP to be quantified in the Financial Statements. For the avoidance of doubt, any securitization transaction by the Borrower recognized as a 'true sale' in its Financial Statements shall not constitute a part of the Total Debt. Total Outstandings The aggregate of: (i) Short Term Loans; and (ii) On Call Credits; provided by the Bank to the Borrower subject to this Agreement from time to time and that remain outstanding at the relevant time. Wholesale Interest Rate The rate of interest, prior to the addition of any margin, used by the Bank for the purpose of fixing the rate of interest charged on credits extended by the Bank to its customers in general, for similar amounts in NIS and kinds and for similar periods as those of the relevant Credit. The Wholesale Interest Rate shall be calculated in accordance with the above principals, shall be determined by the Bank on the date of determining the interest rate for the requested Advance and shall be conclusive, provided it is applicable to all customers of the Bank receiving credits for similar amounts in NIS and kinds and for similar periods as those of the relevant requested Advance. Financial Statements (a) All accounting expressions which are not otherwise defined herein shall be construed in accordance with GP. (b) Each of the accounting terms used in this Agreement for any Ratio Period, shall be determined from the Financial Statements of the Borrower for the period of 6 (six) months ending on the last day of such Ratio Period and delivered pursuant to this Agreement (adjusted to the extent necessary to determine compliance with Section 14 (Financial Covenants)). (c) All of the accounting terms herein shall be expressed in NIS unless the context otherwise requires. Interpretation In this Agreement, unless the contrary intention appears, a reference to: (a) "amendment" includes a supplement, notation or re-enactment and "amended" is to be construed accordingly; "assets" includes every kind of property, asset, interest, revenue or right of every description, including any present, future or contingent right to any revenues; “Bank" includes every one of the Bank's branches or offices existing on the date hereof and/or to be subsequently opened, wherever they may be its assigns, successors, or attorneys in fact, subjectto the terms of this Agreement; "control" means the power to direct the management and policies of an entity, whether through the ownership of voting capital, by contract or otherwise; a "person" includes any person, firm, company, corporation, partnership, association, government, state, Agency or other entity or one or more of them; a "regulation" includes any regulation, rule, requirement, official directive, request or guideline (whether general or specific) and whether or not having the force of law of or issued by any authority of any kind; and (b) a provision of law is a reference to that provision as amended or re-enacted; (c) the headings in this Agreement shall not affect the interpretation of this Agreement and all references to Sections, sub-clauses, or Schedules are to Sections and sub-clauses of, and Schedules to, this Agreement; (d) words and defined terms denoting the singular number include the plural and vice versa; (e) references to, or to a provision of, a document are references to it as amended or supplemented before or after the date of this Agreement but where this Agreement requires the prior consent of the Bank or the Borrower in connection with any such amendment or supplement, this sub-clause shall not affect such requirement; (f) subjectto the terms of this Agreement, any reference in this Agreement to the Bank or the Borrower shall include their respective successors and assigns; (g) a time of day is a reference to Tel-Aviv time; and (h) the Schedules form an integral part of this Agreement. 2. THE CREDIT FACILITIES Subject to the terms of this Agreement, the Bank agrees to make available to the Borrower, with effect from the Commencement Date, Short Term Loans and On Call Credits in a total and aggregate principal amount of NIS 250,000,000 (two hundred and fifty million New Israeli Shekels). Simultaneously with the signing of this Agreement the Borrower is signing the On Call Documents in the form of Schedule "A”. It is hereby clarified, that the terms and provisions set out in the On Call Documents are supplementary to the terms and provisions set out in this Agreement. Furthermore, it is hereby clarified that in case of contradiction between the terms and provisions of the On Call Documents and the terms and provisions of this Agreement - the terms and provisions of this Agreement shall prevail. In any other case, the terms and provisions set out in the On Call Documents will be supplementary to the terms and provisions set out in this Agreement. 3. PURPOSE All amounts borrowed under the Credit Facilities are being granted for valid and lawful purposes of the Borrower and the Borrower hereby undertakes to use the Credit Facilities for such purposes only. 4. CONDITIONS PRECEDENT Documentary conditions precedent The first Request may not be given until the Bank has notified the Borrower that it has received all of the following documents in form and substance satisfactory to it : (a) A certificate signed by the General Counsel and Corporate Secretary of the Borrower confirming that: (i) The board of directors of the Borrower approved the terms of, and transactions contemplated by, the Finance Documents and authorized the entering into this Agreement and the execution thereof; (ii) This Agreement was executed on behalf of the Borrower by its authorized signatories Mr./Mrs. i.d. no. and Mr./Mrs. i.d. no. in accordance with the resolutions of the Borrower; and (iii) The authorized signatories as set out in the confirmation of signatory rights of the Borrower dated December, 25, 2008 and attached as an integral part to the General Counsel and Corporate Secretary of the Borrower’s certificate are fully authorized to sign any and all Requests, and their signatures are binding upon the Borrower for all intents and purposes in accordance with its terms. (iv) The said resolutions were passed duly and lawfully in accordance with the incorporation documents of the Borrower and any applicable Israeli law; (v) The signature of the authorized signatories who executed the Agreement on behalf of the Borrower binds the Borrower for all intents and purposes in accordance with its terms. (b) A copy of the reviewed Financial Statements of the Borrower for the period ended June 30, 2009. The Bank hereby confirms that sub-section (b) hereof has been fulfilled. Further Conditions Precedent The obligation of the Bank to make any Advance to the Borrower is subject to the further conditions precedent that both on the date of the Request and on the Drawdown Date for such Advance: (a) noEvent of Default shall have occurred and be continuing, or may result from the making of the requested Advance; (b) those representations and warranties of the Borrower hereunder which are to be repeated on the date of delivery of each Request, in accordance with Section 12.16 (Times when Representations are made) below, shall be true and correct as if each such representation and warranty was made as of the date of the requested Advance; (c) the requested Advance would not cause the aggregate outstanding principal amounts of the Credit Facilities, to exceed 250,000,000NIS; and (d) in connection with the requested Advance, the Bank shall have received a Request from the Borrower in the following form: (i) (ii) with respect to On Call Credits - in the form of Schedule "B"; and with respect to Short Term Loans - in the form of Schedule "C" by no later than 12:00 noon, on the relevant Drawdown Date for the requested Advance. 5.
